                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

VILONIA SCHOOL DISTRICT                                                                PLAINTIFF

v.                               Case No. 4:18-cv-00219-KGB

M.S. AND T.S., AS PARENTS OF A.R.S.                                                DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Vilonia School District’s appeals are denied.

               So adjudged this 30th day of September, 2019.


                                                           ________________________________
                                                            Kristine G. Baker
                                                           United States District Judge
